DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Applicant refers to “the levers” in line 10. This is inconsistent with the term previously disclosed – the pair of levers. Applicant is encouraged to keep the naming of varying components, consistent. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the h-shaped levers rotating about the spring ring (claim 8 – note this limitation is interpreted that the h-shaped levers must rotate about an axis of rotation at the center of the spring ring) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant discloses “an h-shaped lever” in line 13, it is unclear whether this is an additional lever to the pair of h-shaped levers disclosed in line 8, therefore a third h-shaped lever, or one of the pair of h-shaped levers. For the purposes of examination, it is considered to be “one of the h-shaped levers”.
Claim 1 recites the limitation "the latch base” in lines 22-23. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the pair of chair-shaped levers” in lines 12 and 16. There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are a different pair of 
Claim 10 discloses “a chair shaped lever,” in line 14. It is unclear whether this is an additional lever to the pair of levers of line 8 (and line 12), or one of the pair of levers. For the purposes of examination, it is considered to be one of the pair of levers. 
Claim 10 recites the limitation "the latch base” in lines 23-24. There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the pair of h-shaped levers” in line 11. There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are a different pair of levers than that of line 8, or not. For the purposes of examination, this pair is the pair of chair-shaped levers disclosed in line 8.
Regarding claim 20, Applicant discloses “an h-shaped lever” in line 17, it is unclear whether this is an additional lever to the pair of h-shaped levers disclosed in line 11, therefore a third h-shaped lever, or one of the pair of h-shaped levers or chair-shaped levers. For the purposes of examination, it is considered to be “one of the chair-shaped levers” (referencing the chair-shaped levers of line 8)
Claim 20 recites the limitation "the latch base” in lines 22-23. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-9 are rejected due to their dependency on Claim 1.
Claims 11-19 are rejected due to their dependency on Claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 10-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung US 9578929 (hereinafter referred to as Hung).  

Regarding claim 10, Hung discloses the latch assembly, comprising: 
a. a latch buckle (100) including: 
i. a buckle housing (10); 
ii. a first lateral aperture (not labeled, where left 26 protrudes out of 10, fig2) disposed along a first side (left side, fig2) of the buckle housing; 
iii. a second lateral aperture (not labeled, where right 26 protrudes out of 10, fig2) disposed along a second side (right side, fig2) of the buckle housing; 
iv. a pair of levers (pair of 26), each pivotally coupled to an interior (see fig2) of the buckle housing, and extending out of the first lateral aperture and the second lateral aperture, respectively; the levers each including a lever arm (annotated figure) having a hook (annotated figure) extending therefrom;

vi. a pair of springs (pair of 60), each spring being coupled to an interior (see fig2) of the buckle housing and one of the s (fig2), respectively; and 
vii. a buckle aperture (not labeled, where 42 is inserted) disposed along a top (see fig2) of the buckle housing and between the pair of 
b. a latch tongue (40) including:
i. a tongue plate (annotated figure); 
ii. a plate spacer(annotated figure), coupled to the tongue plate and extending orthogonal therefrom; and 
iii. a latch flange (42a, see annotated figure), coupled to the plate spacer and extending orthogonal therefrom, configured to be received by the buckle aperture, wherein the latch tongue is selectably coupleable to a (see 112(b) above) latch base. (fig2)

Regarding claim 11, Hung discloses the assembly of claim 10, wherein the buckle housing includes a front base plate(top plate, not labeled explicitly, see fig2-4), and a back base plate(bottom plate, not explicitly labeled, fig2) disposed opposite the front base plate and coupled to the front base plate. (fig2)

Regarding claim 12, Hung discloses the assembly of claim 11, wherein the back base plate further includes a plurality of lever traps (surfaces of 30, fig2) disposed along a surface (not explicitly labeled, see fig2) of the back base plate proximate to the front base plate. (fig2) 



Regarding claim 14, Hung discloses the assembly of claim 13, wherein the back base plate includes a lip (sidewalls of back base plate, see fig2-5) disposed along a bottom (not explicitly labeled, fig2-5) of the back base plate and coupled to a bottom (not explicitly labeled, fig2-5) of the front base plate.

Regarding claim 15, Hung discloses the assembly of claim 14, wherein the back base plate includes a plurality of spring ring traps (inner surface of wall that contacts 60 – fig2) disposed along a surface (not explicitly labeled, fig2) of the back base plate proximate to the front base plate.

Regarding claim 16, Hung teaches the assembly of claim 15, wherein the second side aperture is disposed opposite the first side aperture. (fig2) 

Regarding claim 17, Hung discloses the assembly of claim 16, wherein the levers pivot about points adjacent to the spring ring and on opposite sides thereof. (fig2)

Regarding claim 18, Hung discloses the assembly of claim 17, wherein the hook of each lever extend orthogonally from the respective lever arm of the associated lever. (annotated figure)

Regarding claim 19, Hung discloses the assembly of Claim 18, wherein the front base plate and the back base plate are planar. (fig2)

Regarding claim 20, Hung discloses a latch assembly, comprising: 

i. a buckle housing (10); 
ii. a first lateral aperture (not labeled, where left 26 protrudes out of 10, fig2) disposed along a first side (left side, fig2) of the buckle housing; 
iii. a second lateral aperture (not labeled, where right 26 protrudes out of 10, fig2) disposed along a second side (right side, fig2) of the buckle housing; 
iv. a pair of chair-shaped levers (pair of 26), each pivotally coupled to an interior (see fig2) of the buckle housing, and extending out of the first lateral aperture and the second lateral aperture, respectively; 
v. a spring ring (one of the 80, which is a torsion spring, coil is the shape of a ring, therefore 80 is a spring ring) disposed between the pair of  chair-shaped (see 112(b) rejection above) levers (fig2); 
vi. a pair of springs (pair of 60), each spring being coupled to an interior (see fig2) of the buckle housing and one of the chair-shaped levers (fig2), respectively; and 
vii. a buckle aperture (not labeled, where 42 is inserted) disposed along a top (see fig2) of the buckle housing and between the pair of- chair-shaped (see 112(b) above) levers; 
b. a latch tongue (40) including:
i. a tongue plate (annotated figure); 
ii. a plate spacer(annotated figure), coupled to the tongue plate and extending orthogonal therefrom; and 
iii. a latch flange (42a, see annotated figure), coupled to the plate spacer and extending orthogonal therefrom, configured to be received by the buckle aperture, wherein the latch tongue is selectably coupleable to a (see 112(b) above) latch base. (fig2)

d. wherein the back base plate further includes a plurality of lever traps (surfaces of 30, fig2) disposed along a surface (not explicitly labeled, see fig2) of the back base plate proximate to the front base plate (fig2); and 
e. wherein the back base plate includes a plurality of spring ring traps (inner surface of wall that contacts 60 – fig2) disposed along a surface (not explicitly labeled, fig2) of the back base plate proximate to the front base plate.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung US 9578929 (hereinafter referred to as Hung).


a. a latch buckle (100) including: 
i. a buckle housing (10); 
ii. a first lateral aperture (not labeled, where left 26 protrudes out of 10, fig2) disposed along a first side (left side, fig2) of the buckle housing; 
iii. a second lateral aperture (not labeled, where right 26 protrudes out of 10, fig2) disposed along a second side (right side, fig2) of the buckle housing; 
iv. a pair of shaped levers (pair of 26), each pivotally coupled to an interior (see fig2) of the buckle housing, and extending out of the first lateral aperture and the second lateral aperture, respectively; 
v. a spring ring (one of the 80, which is a torsion spring, coil is the shape of a ring, therefore 80 is a spring ring) disposed between the pair of h-shaped levers (fig2); 
vi. a pair of springs (pair of 60), each spring being coupled to an interior (see fig2) of the buckle housing and one of the (see 112(b) above) shaped levers (fig2), respectively; and 
vii. a buckle aperture (not labeled, where 42 is inserted) disposed along a top (see fig2) of the buckle housing and between the pair of shaped levers; 
b. a latch tongue (40) including:
i. a tongue plate (annotated figure); 
ii. a plate spacer(annotated figure), coupled to the tongue plate and extending orthogonal therefrom; and 
iii. a latch flange (42a, see annotated figure), coupled to the plate spacer and extending orthogonal therefrom, configured to be received by the buckle aperture, wherein the latch tongue is selectably coupleable to a (see 112(b) above) latch base. (fig2)


Regarding claim 2, Hung teaches assembly of Claim 1, wherein the buckle housing includes a front base plate(top plate, not labeled explicitly, see fig2-4), and a back base plate(bottom plate, not explicitly labeled, fig2) disposed opposite the front base plate and coupled to the front base plate. (fig2)

Regarding claim 3, Hung teaches the assembly of Claim 2, wherein the back base plate further includes a plurality of lever traps (surfaces of 30, fig2) disposed along a surface (not explicitly labeled, see fig2) of the back base plate proximate to the front base plate. (fig2) 

Regarding claim 4, Hung teaches assembly of Claim 1, wherein the tongue plate and the latch flange are planar. (fig2, annotated figure)

Regarding claim 5, Hung teaches the assembly of Claim 2, wherein the back base plate includes a lip (sidewalls of back base plate, see fig2-5) disposed along a bottom (not explicitly labeled, fig2-5) of the back base plate and coupled to a bottom (not explicitly labeled, fig2-5) of the front base plate.

Regarding claim 6, Hung teaches the assembly of Claim 2, wherein the back base plate includes a plurality of spring ring traps (inner surface of wall that contacts 60 – fig2) disposed along a surface (not explicitly labeled, fig2) of the back base plate proximate to the front base plate.

Regarding claim 7, Hung teaches the assembly of Claim 1, wherein the second side aperture is disposed opposite the first side aperture. (fig2) 


Annotated Figure

    PNG
    media_image1.png
    618
    731
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 8, Hung does not teach that the levers 26 pivot about the spring ring (80), rather it pivots about its own pivot pin, fig1-5. For the purposes of examination, “about the spring ring” is interpreted that the levers must rotate in a direction around the spring, even if it is rotating about its own pivot pin, as shown in Applicant’s figures. Regarding claim 9, Hung does not teach that the diameter of the spring ring increases and decreases. Although spring 80 of Hung is considered a spring ring, it is not the diameter that changes, rather the extension of the spring legs that are compressed or extended. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch buckles.
	Related but not relied upon art: 
	Fohl US 4313246, Myers US 4836707, Brockway US 3561802. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675